Citation Nr: 1742298	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hyperhidrosis, to include associated rhabdomyolysis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2011 to September 2011.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2011 service treatment record indicates that the Veteran suffered from mild rhabdomyolysis and dehydration, as well as sweating and chills of an unknown cause.  The Veteran was eventually diagnosed with hyperhidrosis.  In a September 2011 service treatment record authored later that month, a service medical professional opined that continued service would cause the Veteran to experience "significant problems with hyperhidrosis including [rhabdomyolysis], dehydration, and syncope, which is why he is recommended . . . to [be] separated from . . . training[.]"  Another September 2011 service treatment record notes "documentation of [Veteran's] history of [hyperhidrosis] since 6 years of age associated with playing sports."  The Veteran's service treatment records also contain a formal medical opinion which recommended that the Veteran be separated from service due to his hyperhidrosis and rhabdomyolysis, noted as existing prior to enlistment ("EPTE"). 

In March 2012, VA provided the Veteran with an examination to determine whether the Veteran suffered from hyperhidrosis, with associated rhabdomyolysis, as a result of his service.   A corresponding report notes that the Veteran suffered from hyperhidrosis during his service, which resulted in dehydration and "mild" rhabdomyolysis.  The author of the report opined that the Veteran's "mild rhabdomyolysis has not yet completely resolved or has been aggravated by continuing problems of dehydration since discharge from the military secondary to the [Veteran's] hyperhidrosis. . . . Therefore, it appears the [Veteran's] exacerbation of his hyperhidrosis with mild [rhabdomyolysis] that occurred on active duty has still yet not totally resolved."
The Veteran states that he has not suffered from hyperhidrosis since childhood, and has provided a letter from his private physician which indicates that the Veteran was not diagnosed with hyperhidrosis prior to his service.  The author of a December 2013 addendum VA medical opinion noted that "[the] Veteran has [a history] of hyperhidrosis.  [T]his condition existed prior to service.  [H]e had exacerbation of [this] condition while in service in 9/2011.  He continues to have [this] condition[,] but I do not see evidence that [this] condition was permanently aggravated by service.  [T]hus, it is less likely than not that hyperhidrosis was permanently aggravated beyond [normal] disease progression by military service."

The Veteran's VA treatment records indicate that he continues to suffer from symptoms related to hyperhidrosis with associated rhabdomyolysis.

The Veteran's Report of Medical Examination upon entrance and Report of Medical History upon entrance contain no indication of hyperhidrosis and rhabdomyolysis, or any other type of kidney condition.  As such, the Veteran is presumed to have been sound (that is, free of hyperhidrosis and rhabdomyolysis) at entrance.  See 38 C.F.R. § 3.304(b) (2016).  At the same time, evidence of record suggests that the Veteran suffered from hyperhidrosis, or symptoms thereof, prior to his entry into active service.  The burden falls on VA to rebut the above-mentioned presumption of soundness with clear and unmistakable evidence that the Veteran suffered from hyperhidrosis and rhabdomyolysis that pre-existed, and was not aggravated by, his service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

The Board finds that a new VA medical opinion is required to resolve this case.  The opinion should assess whether the Veteran suffers from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, as a result of his service (or whether the Veteran suffered from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, prior to his service).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  The record indicates that the Veteran continues to seek treatment through VA.  VA should seek any VA treatment records not already associated with the Veteran's claims file.  See id.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  Forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a medical opinion to assess whether the Veteran suffers from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, as a result of his service, or whether the Veteran suffered from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, prior to his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did the Veteran suffer from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, that clearly and unmistakably (i.e., undebatably) pre-existed his August 2011 enlistment date.  If the examiner finds that the Veteran suffered from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, that pre-existed the Veteran's service, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(b)  If the examiner finds that the Veteran suffered from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, that pre-existed the Veteran's service, the examiner should also discuss whether the Veteran's hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, was clearly and unmistakably not aggravated (e.g., not permanently worsened beyond the normal progression of that disease) by his subsequent period of service from August 2011 to September 2011.  If the examiner finds that the Veteran's service did not aggravate the Veteran's pre-existing hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(c)  If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then discuss whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from hyperhidrosis, with associated rhabdomyolysis or any other type of related disorder, that first manifested during his service or was otherwise directly related to his service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the appellant and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






